DETAILED ACTION
Remarks
The instant application having Application Number 16/343040 filed on April 18, 2019.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to an algorithms for joins such as index nested loops join, sort merge join, hash join, etc. in relational database environment, classified in CPC class G06F16, subclasses 2456 and 284.
II. Claims 7-14, drawn to use of hashing or hash functions for indexing files in file systems wherein hashing values are calculated from the file content or file metadata, classified in CPC class G06F16, subclasses 137 and 31.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Group I is directed to an algorithms for joins such as index nested loops join, sort merge join, hash join, etc. in relational database environment.  Group II is directed to use of  hashing values are calculated from the file content or file metadata.
Because these inventions are distinct for the reasons given above and the search required for I is not required for II, the search required for II is not required for I, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.

A telephone call was made to Attorney Ms. Diane McKay (Reg. No. 34,586) on November 5, 2020 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168